Citation Nr: 0726446	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-34 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968.  He was awarded the Vietnam Service Medal and the 
Vietnam Campaign Meal.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to 
service connection for a right knee disability and a lumbar 
spine disability.    

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2005.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

In November 2005, the Board remanded the matters on appeal 
for additional development.  

In an October 2006 rating decision, service connection for 
low back strain was granted.  This issue is no longer before 
the Board for appellate review since this is a complete grant 
of the benefits sought on appeal.   


FINDING OF FACT

There is no competent evidence which relates the current 
right knee disability to in-service disease or injury.


CONCLUSION OF LAW

A right knee disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990), the Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Discussion

The competent medical evidence of record establishes that the 
veteran currently has a right knee disability.  A June 2006 
VA examination report shows a diagnosis of right knee strain.    

The veteran asserts that he injured his right knee in service 
in 1967 when he fell 30 feet downhill while wearing a pack 
that weighed 100 pounds.  The veteran contends that since the 
injury in service, he had problems with his right knee.  He 
reported that the right knee would lock.  See the June 2002 
statement from the veteran.  At the hearing before the Board 
in June 2005, the veteran stated that he had periodic trouble 
with his right knee after the injury in service and the knee 
would lock up and he would have pain.  The veteran stated 
that now, he has a constant ache in the right knee.  

Service medical records show that the veteran sought medical 
treatment in September 1967 after falling 30 feet downhill.  
In relevant part, the service medical records indicate that 
the veteran's injuries included a sprain to the right ankle 
and contusion to the right thigh.  Physical examination 
revealed swelling and tenderness of the right ankle and thigh 
with painful limitation of motion in the ankle and knee.  X-
ray examination revealed no fractures.  The veteran was 
admitted to the hospital for six days.  After discharge from 
the hospital, he was placed on limited duty for one week.  
Service medical records show treatment of the left knee in 
October 1966.  The service medical record notes that the 
veteran reported having pain in the left knee only with 
pressure to the area.  The area was bruised.  There was no 
impairment of function.  At the hearing before the Board in 
June 2005, the veteran asserted that all treatment in service 
was for the right knee not the left knee.  Separation 
examination dated in December 1968 indicates that examination 
of the lower extremities was normal.  A 1/4 inch scar was 
detected on the right knee cap.  

At the hearing before the Board in June 2005, the veteran 
asserted that the right knee injury in service was a combat 
injury.  In the case of any veteran who engaged in combat 
with the enemy in active service during a period of war, 
campaign, or expedition, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2006).  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The Board finds that the evidence of record does not 
establish that the veteran sustained the right knee injury 
while engaged in combat with the enemy.  The veteran was not 
awarded any medals indicative of combat.  There is no 
evidence of an actual fight or encounter with the enemy when 
the injury was sustained.  Service records show that the 
veteran participated in certain Operations and Reconnaissance 
Operations in November 1967, December 1967, January 1968, and 
February 1968, after the September 1967 injury.  Service 
records show that the veteran's military occupational 
specialty was radio telegraph operator.  Thus, the 
liberalized evidentiary standards of 38 U.S.C.A. § 1154(b) 
and the corresponding regulation, 38 C.F.R. § 3.304(d), do 
not apply. 

In any event, as noted above, the service medical records do 
show that the veteran was injured after a fall and the 
veteran is competent to testify as to an injury in service.  
The veteran is competent, as a layperson, to report events as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  Thus, the Board finds that there 
is sufficient evidence to establish that a right knee injury 
occurred in service.   

There is no competent evidence of a nexus between the current 
right knee disability and service.  In June 2006, the veteran 
was afforded a VA examination in order to determine whether 
the right knee disability was related to the injury in 
service.  The VA examination report indicates that the 
examiner reviewed the claims folder.  The report notes that 
the veteran stated that he fell in service and injured his 
right knee.  The veteran underwent physical examination.  The 
VA examiner concluded that the diagnosis of right knee stain 
could not be related to service without resort to speculation 
because the veteran first sought treatment for the right knee 
two years ago which was more than 30 years after service.  

The Board finds the VA medical opinion dated in June 2006 to 
have great evidentiary weight.  The VA examiner reviewed the 
claims folder, considered the veteran's medical history, and 
examined the veteran.  The VA examiner also provided the 
basis for the medical opinion.  Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Hernandez- Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

The veteran's own implied assertions that the current right 
knee disability is medically related to the injury in service 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although the veteran, as a layperson, is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise. 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

As noted above, the veteran reported that he has had trouble 
with the right knee ever since the injury in service.  He 
reported that periodically, the right knee would lock and he 
would have pain.  He stated that currently, he had a constant 
ache in the knee.  The veteran and other lay persons are 
competent to report observable symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  

The Board has considered the veteran's lay statements that he 
had symptoms of locking and pain periodically in the right 
knee since service.  However, the record shows that more than 
30 years had passed since the veteran sought treatment for 
his right knee disability.  This period without treatment is 
a factor that weighs against the veteran's credibility and 
his claim.  See generally, Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, even if the Board concedes 
that the lay evidence presented by the veteran concerning his 
continuity of symptoms after service is competent and 
credible, the veteran's claim still fails based upon the lack 
of medical nexus associating his in-service symptoms and 
reported continuity of symptoms to his current right knee 
disability.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); see also Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, 
even when accepting the veteran's allegations, no medical 
professional has ever linked the current right knee 
disability to any injury, disease, or symptoms in service or 
to continuity of symptomatology after service.  In fact, the 
VA examiner, who conducted the June 2006 VA examination and 
considered the veteran's report of symptoms in service and 
after service, was unable to relate the current right knee 
disability to service.  

In summary, the competent evidence of record establishes that 
the veteran did injure his right knee in service, but there 
is no competent and credible medical evidence which relates 
the current right knee disability to any injury, incident, 
symptoms, or disease in service or to continuity of 
symptomatology after service.  As such, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right knee disability; thus, the appeal is 
denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (the Federal 
Circuit stated that the purpose of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) is to require that the VA provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the evidence that is needed and 
who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Review of the record shows that the RO provided a VCAA notice 
letter to the veteran in December 2001, prior to the initial 
adjudication of the claim.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  The letter also 
notified the veteran as to what information and evidence must 
be provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claims to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the December 2001 letter.  The veteran 
was provided with notice of elements (4) and (5) (degree of 
disability and effective date) in a September 2006 letter.  
The claim was readjudicated in October 2006.   

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claim.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection in December 2001, prior to 
the initial adjudication of the claim.  After notice of 
elements (4) and (5), the veteran had several months to 
respond to the notice before the case was transferred to the 
Board.  Further, as discussed in detail above, the 
preponderance of the evidence is against the claim for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and the duty to assist 
requirements have been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  
38 C.F.R. § 3.159(c)(1)-(3).  All available service medical 
records were obtained.  The veteran did not report any 
treatment for the right knee disability.  There is no 
identified relevant evidence that has not been accounted for.  
The veteran was afforded a VA examination in June 2006 to 
determine the nature and etiology of the right knee 
disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a right knee disability 
is not warranted and the appeal is denied. 


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


